DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/14/21, with respect to the rejection(s) of claim 3, (now cancelled and incorporated into claim 1) under 35 USC 103(a) have been fully considered and are persuasive as the office action dated 06/03/21 does not cite the specific portions of references.  Therefore, the rejection of claim 3 has been withdrawn. However, upon further consideration, the reference of Kelly (as cited in the current action) discloses the features of claim 3 and a new rejection is made in view of the newly cited portions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/21, 10/7/21, 10/14/21 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, and 4 of copending Application No. 17231858(reference the claims 1, 4 of the instant application are anticipated by claims 3, and 4 of the reference application.  The reference application discloses all the limitations of application 16547499 other than the claim limitation of targeting “VOCs” rather than gases.  However, VOCs are emitted as gases, and therefore both applications contain the same scope.
Application 16547499
Application 17231858
1. A sensor array comprising a plurality of sensing elements, wherein each of the plurality of sensing elements are functionalized with a deposited mixture consisting of hybrid nanostructures and a molecular formulation specifically targeting at least one of a plurality of gases, and wherein each of the plurality of sensing elements comprises a resistance and a capacitance, and wherein at least one of the resistance and capacitance are altered when the interacting with gaseous chemical compounds, 





wherein the plurality of sensor elements forms an array of sensing channels, wherein each sensing channel generates a signature, and wherein the processing comprises processing the signature using a pattern recognition algorithm, will enable
detection of multiple gases at the same time.

capacitance, and wherein at least one resistance and capacitance are altered when the interacting with gaseous chemical compounds.
2. The sensor array of claim 1, wherein the change in resistance or capacitance can be
measured, quantified, and further processed for identification of VOC’s and concentration

3. The sensor array of claim 2, wherein the plurality of sensor elements forms an array
of sensing channels, wherein each sensing channel generates a signature, and wherein the processing comprises processing the signature using a pattern recognition algorithm, will enable the detection of multiple VOC’s at the same time.

4. The sensor array of claim 3, wherein at least one of the channels measures humidity.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 4, 7 are objected to because of the following informalities:  
Regarding claim 4, the claim is dependent on cancelled claim 3.  It appears that the claim should be dependent on claims 1 or 2. 
Regarding claim 7, inline 13, replace “changes” with “alterations” to maintain clarity in the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, the claim recites the limitation “the processing” in line 8.  There is insufficient antecedent basis for this term in the claim. The claim also recites the limitation “gas detection and measurement algorithms” in line 17.  It is unclear whether the gas detection algorithm is the same as or includes the pattern recognition algorithm recited in line 9.
Claims 8-10 are dependent on claim 7 and therefore inherits its deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su, (“Single Walled Carbon Nanotube Based Hybrid Nanostructure Gas Sensor Array for Air Quality Index”, 2014) in view of Kelly et al., US 2019/0025237 
Regarding claim 1, Su discloses a sensor array comprising a plurality of sensing elements (Title; Page 33; Fig. 2.1 (b); sensor arrays on wafer), 
wherein each of the plurality of sensing elements are functionalized with a deposited mixture consisting of hybrid nanostructures and a molecular formulation (Page 34; SnO2/SWNT [Tin oxide/ Single Walled Nano Tube] hybrid nanostructures functionalized with deposited mixture of tin dioxide in an electrolyte bath, being the molecular formulation) specifically targeting at least one of a plurality of gases (Page 30; “metal oxide/SWNTs hybrid based chemiresistors are exploited by their enhanced sensitivity and selectivity toward various gaseous analytes”), and 
wherein each of the plurality of sensing elements comprises a resistance (Page 35; 3rd Paragraph: “electrical resistance of these hybrid nanostructures was determined by two probe measurements”), and wherein at least one resistance is altered when the interacting with gaseous chemical compounds (Page 36; 1st paragraph: “sensor response was determined by the resistance change before and after exposure to analyte”).
Su discloses that typical gas sensors may utilize a capacitance measurement (Page 6; chemocapacitor sensor of Fig. 1.2), wherein the plurality of sensor elements forms an array of sensing channels (Page 33; Fig. 2.1 (b); sensor arrays on a wafer), wherein each sensing channel generates a signature (inherent in sensors.  Claim does not define “signature”, therefore, the sensor input to output is a sensor channel and the output is regarded as a signature of the channel).  Su does not explicitly disclose that the sensing elements comprises a capacitance, 
However, Kelly is in the field of detecting gaseous analytes (Title; Abstract) and teaches a sensing array having sensing elements which comprises a capacitance (Fig. 5; graphene varactors 506 in array comprises a capacitance), wherein at least one capacitance is altered when the interacting with gaseous chemical compounds (para [0042]; “Various properties of graphene varactors, such as capacitance, can change in response to the presence of volatile organic compounds thereon”) and wherein a processing comprises processing the signature using a pattern recognition algorithm, will enable the detection of multiple gases at the same time (¶[0041]; patterns of voc being a concentration of a plurality of different vocs/ gases found in a breath/gas sample. ¶[0082] -calculated aspects indicative of the identity and/or concentrations of specific volatile organic components of a gas sample; calculated values can serve as a pattern for a given gas sample i.e. pattern is identified based on the gas sample containing plurality of vocs).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of gas analyte sensing varactors and pattern recognition as taught by Kelly into Su for the benefit of providing a capacitance measurement of the gas analyte in addition to a resistance in order to further add measurement reliability to the system as well as quickly identifying characteristic of gas analyte to other condicitons.  
Regarding claim 2, Su discloses wherein the [a] change in resistance or capacitance can be measured, quantified, and further processed for identification of gases and concentration measurement (Page 36; change in resistance is determined). 


Regarding claim 7, Su discloses a sensor system comprising: 
a sensor array comprising a plurality of sensing elements (Title; Page 33; Fig. 2.1 (b); sensor arrays on wafer), 
wherein each of the plurality of sensing elements are functionalized with a deposited mixture consisting of hybrid nanostructures and a molecular formulation (Page 34; SnO2/SWNT [Tin oxide/ Single Walled Nano Tube] hybrid nanostructures functionalized with deposited mixture of tin dioxide in an electrolyte bath, being the molecular formulation) specifically targeting at least one of a plurality of gases (Page 30; “metal oxide/SWNTs hybrid based chemireistors are exploited by their enhanced sensitivity and selectivity toward various gaseous analytes”), and
wherein each of the plurality of sensing elements comprises a resistance (Page 35; 3rd Paragraph: “electrical resistance of these hybrid nanostructures was determined by two probe measurements”), and wherein at least one resistance is altered when the interacting with gaseous chemical compounds (Page 36; 1st paragraph: “sensor response was determined by the resistance change before and after exposure to analyte”);  
a transducer configured to detect changes to capacitance, resistance or both the capacitance and resistance (Page 5; Fig. 1.1; Transducer transfers the property change of the sensing element, which may be resistance/ capacitance) of each of the plurality of sensing elements of the multi-channel gas sensor array and produce a signal representative of the changes 
Su also discloses that typical gas sensors may utilize a capacitance measurement (Page 6; chemocapacitor sensor of Fig. 1.2), wherein the plurality of sensor elements forms an array of sensing channels (Page 33; Fig. 2.1 (b); sensor arrays on a wafer), wherein each sensing channel generates a signature (inherent in sensors.  Claim does not define “signature”, therefore, the sensor input to output is a sensor channel and the output is regarded as a signature of the channel).  Su does not explicitly disclose that the sensing elements comprises a capacitance, wherein at least one capacitance is altered when the interacting with gaseous chemical compounds and wherein the processing comprises processing the signature using a pattern recognition algorithm, will enable the detection of multiple gases at the same, a transducer producing an analog signal representative of the changes; an analog signal conditioning and Analog-to-Digital conversion circuit configured to convert the analog signal into a digital signal;  a low-power processor circuit configured to processes the digital signal using a pattern recognition system implementing gas detection and measurement algorithms. 
However, Kelly is in the field of detecting gaseous analytes (Title; Abstract) and teaches sensing elements which comprises a capacitance (Fig. 5; graphene varactors 506 in array comprises a capacitance), wherein at least one capacitance is altered when the interacting with gaseous chemical compounds (para [0042]; “Various properties of graphene varactors, such as capacitance, can change in response to the presence of volatile organic compounds thereon”), and wherein a processing comprises processing the signature using a pattern recognition algorithm, will enable the detection of multiple gases at the same time (¶[0041]; patterns of voc being a concentration of a plurality of different vocs/ gases found in a breath/gas sample. ¶[0082] 
Regarding claim 9, Su discloses wherein each of the plurality of sensing element is designed such that the hybrid nanostructures and molecular formulations can be deposited using drop casting or electro-chemical deposition (Page 34). 
Claims 4, 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su, (“Single Walled Carbon Nanotube Based Hybrid Nanostructure Gas Sensor Array for Air .  
Regarding claim 4, Su as modified is silent in wherein at least one of the channels measures humidity. However Tayebi is in the field of gas sensors and teaches at least one of the channels of a sensor array measures humidity (Para [0053]; humidity sensor incorporated in the sensor array).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Tayebi into Su for the purpose of providing a humidity sensor in order to compensate for the adverse effects on sensor readings due to humidity. 
Regarding claim 6, Su as modified discloses the sensor array of claim 1.  Su is silent in wherein each of the plurality of sensing element comprises a MEMS substrate. However Tayebi is in the field of gas sensors and teaches wherein each of the plurality of sensing element comprises a MEMS substrate (Fig. 3; Para [0060]; substrate 304; arrays made using MEMs).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Tayebi into Su for the purpose of providing a very compact sensor configuration. 
Regarding claim 8, Su as modified discloses all the limitations of claim 7.  Su is silent in further comprising a memory, coupled with the low-power processer circuit, the memory configured to store the measurment algorithms that combine models that accurately reflect the behavior of sensing elements customized with the specific molecular formulation, and instruction that cause the processing circuitry to perform pattern recognition techniques to convert a raw sensor output into gas concentration readings based on the algorithms and models. However, Tayebi teaches a memory (Fig. 4; memory module 416), coupled with a low-power processer 
 	Regarding claim 10, Su as modified discloses the sensor system of claim 7.  Su is silent in wherein each of the plurality of sensing element comprises a MEMS substrate. However Tayebi is in the field of gas sensors and teaches wherein each of the plurality of sensing element comprises a MEMS substrate (Fig. 3; Para [0060]; substrate 304; arrays made using MEMs).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Tayebi into Su for the purpose of providing a very compact sensor configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868